Citation Nr: 0947206	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD) for the 
period prior to February 3, 2004.

2.  Entitlement to service connection for fungus infection of 
the feet.

3.  Entitlement to service connection for a skin disability 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In a November 2006 rating decision, the 
Veteran was awarded an increased initial disability rating 
for PTSD, from 50 percent to 100 percent, effective February 
3, 2004.


FINDING OF FACT

In October 2009, the Board received written notice from the 
Veteran of his desire to withdraw his appeal concerning the 
issues of an initial disability rating in excess of 50 
percent for PTSD for the period prior to February 3, 2004, 
service connection for fungus infection of the feet, and 
service connection for a skin disability as a result of 
exposure to herbicides.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the 
issues of an initial disability rating in excess of 50 
percent for PTSD for the period prior to February 3, 2004, 
service connection for fungus infection of the feet, and 
service connection for a skin disability as a result of 
exposure to herbicides have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn on 
the record at a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, the 
Board received written notice from the appellant in October 
2009 of his desire to withdraw his appeal with respect to the 
issues of entitlement to an initial disability rating in 
excess of 50 percent for PTSD for the period prior to 
February 3, 2004, entitlement to service connection for 
fungus infection of the feet, and entitlement to service 
connection for a skin disability as a result of exposure to 
herbicides.  Hence, there remains no allegation of error of 
fact or law for appellate consideration.  As the Board does 
not have jurisdiction to review these claims, a dismissal is 
in order.


ORDER

The appeal for entitlement to an initial disability rating in 
excess of 50 percent for PTSD for the period prior to 
February 3, 2004, is dismissed. 

The appeal for entitlement to service connection for fungus 
infection of the feet is dismissed.

The appeal for entitlement to service connection for a skin 
disability as a result of exposure to herbicides is 
dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


